Exhibit 10.1

 

December 24, 2013

 

 

 

MedPro Safety Products, Inc.

817 Winchester Road, Suite 200

Lexington, KY 40505

Attn: Craig Turner

 

Re:Amendment to Maturity Date of Series D Note and Promissory Note

 

Dear Craig:

 

Reference is made to that certain Series D Senior Secured Promissory Note dated
September 12, 2012 (the "Series D Note"), made by MedPro Safety Products, Inc.
("MedPro") to Vision Opportunity Master Fund, Ltd. ("Vision") and to that
certain Secured Promissory Note dated December 12, 2013, made by MedPro to
Vision (the "Promissory Note" and together with the Series D Note collectively
referred to as the "Notes"). Capitalized terms used herein but not defined shall
have the definitions set forth in the Notes.

 

WHEREAS, the parties acknowledge that the aggregate outstanding principal on the
Notes totals $4,310,000 (the "Outstanding Principal");

 

WHEREAS, the parties acknowledge that the Notes are set to mature on December
31, 2013 (the "Maturity Date");

 

WHEREAS, MedPro wishes for vision to extend the Maturity Date of the Notes for a
period of three (3) months (the "Extension Period") such that the new maturity
date shall be March 31, 2014 (the "New Maturity Date") and Vision has,
therefore, requested as consideration for this extension, that during the
Extension Period the Notes shall carry an increased interest rate of 15% per
annum and that Vision receives the right to appoint one (1) member to the MedPro
board of directors (the "Board"), which right may be exercised anytime while
there remains any Outstanding Principal.

 

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, Vision hereby agrees to extend the Notes to the New
Maturity Date and MedPro agrees to pay an increased interest rate of 15% per
annum on the Outstanding Principal during the Extension Period and afford Vision
the right to appoint one (1) member to the Board which right may be exercised
anytime while there remains any Outstanding Principal.

 

Except as provided herein, all other terms and provisions of the Notes shall
remain unmodified and in full force and effect.

 

[Signatures are on the following page]

 

 

 



 

  Sincerely,             VISION OPPORTUNITY MASTER FUND, LTD.                  
    By: /s/ Adam Benowitz       Name: Adam Benowitz       Title: Director  

 

 

 

Read, consented and agreed to:

 

MEDPRO SAFETY PRODUCTS, INC.

 

 

By: /s/ William Craig Turner     Name: William Craig Turner     Title: CEO  

 

 

 

 







 

